Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered October 20, 1983, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
On appeal, the defendant contends that his plea was not voluntarily, knowingly and intelligently made. However, the defendant failed either to move to withdraw his plea on this ground prior to the imposition of sentence or to vacate the judgment pursuant to CPL 440.10. Therefore, defendant has not preserved this issue for appellate review (see, People v Pellegrino, 60 NY2d 636). Moreover, were we to review this issue in the interest of justice, vacatur would not be required because the record indicates that defendant did voluntarily, knowingly, and intelligently plead guilty (see, People v Harris, 61 NY2d 9).
Finally, there is no merit to the defendant’s claim that his *561sentence, which was imposed in accordance with the plea agreement (People v Kazepis, 101 AD2d 816), was excessive. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.